Citation Nr: 0020407	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from December 1963 to 
December 1966 and has been awarded the Purple Heart, Bronze 
Star with V Device, and the Combat Infantryman's Badge.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

At his personal hearing before the undersigned sitting at the 
RO in October 1999, the veteran testified that his service-
connected PTSD has increased in severity since the last VA 
examination in May 1998, with more anxiety attacks, 
flashbacks, and other symptomatology.  The Board also notes 
that at the most recent VA psychiatric examination, in May 
1998, the examiner noted that the claims file was not 
available for review.

Based on the above, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for an increased evaluation 
for PTSD.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file, to 
include all indicated VA records.

2.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner; and the 
examiner should indicate that the claims 
file has been reviewed.  The examiner 
should indicate with respect to each of 
the psychiatric symptoms identified under 
the schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorders found to be 
present.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue on 
appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




